Citation Nr: 0700452	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  03-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable rating for a scar on the lower 
back, status postoperative removal of a hematoma.


REPRESENTATION

The veteran represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
November 1952 to November 1956.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
In December 2004, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.  In March 2005, the Board remanded 
the claim to the RO, via the Appeals Management Center (AMC) 
for additional development of the evidence and 
readjudication.  


FINDINGS OF FACT

1.  The veteran has a 7 cm long, 2 mm wide, 5 mm deep, 
horizontal scar on the right lower quadrant of his back, 
caused by the excision of a hematoma during service.

2.  The scar is adherent to the underlying soft tissue, but 
is nontender and well-healed without keloid formation or 
ulceration.

3.  The veteran also has degenerative joint disease (DJD) and 
spondylosis of the lumbar spine, which are unrelated to 
service.  

4.  The most probative evidence of record indicates that the 
veteran's low back symptoms, which include limited range of 
motion and pain, are primarily due to his nonservice-
connected disabilities; when the scar is stretched at the 
endpoints of his range of motion, however, there is some 
additional discomfort and tenderness.




CONCLUSION OF LAW

The criteria are met for a 10 percent rating, but no greater, 
for the scar on the veteran's lower back.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, 
Diagnostic Code (DC ) 7805 (2002 and 2006); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in June 2002, 
February 2004, and July 2005.  These letters provided him 
with notice of the evidence necessary to support his claim 
that was not on record at the time the letters were issued, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  The July 
2005 VCAA letter also specifically requested that he submit 
any evidence in his possession pertaining to this claim.  
Thus, the content of these letters provided satisfactory VCAA 
notice in accordance with § 5103(a) and § 3.159(b)(1) as 
specified in Pelegrini II.

Recently, in Dingess v. Nicholson, the U.S. of Appeals for 
Veterans Claims (Court) addressed the applicability of the 
VCAA notice requirements to situations where VA has granted 
service connection for a disability, but the veteran 
disagrees with the initial rating assigned.  Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is 
being sought, their severity and duration, and their impact 
upon employment."  Id.  These same notice requirements are 
equally applicable to situations, as here, where service 
connection has already been established for a specific 
disability and the veteran has filed a claim for an increased 
rating.  

In the June 2002, February 2004, and July 2005 VCAA letters, 
the RO provided the veteran with notice of the evidence 
needed to support his claim for a higher rating for the scar 
on his lower back (including examples of the types of medical 
evidence that could be provided), the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Although the letters did not notify 
him that a schedular or extraschedular disability rating 
would be determined by applying relevant diagnostic codes in 
the rating schedule, this information was provided to him in 
the April 2003 statement of the case (SOC), a more recent May 
2006 letter, and the August 2006 supplemental SOC (SSOC).  So 
the VCAA notice requirements as expressed by the Court in 
Dingess have been satisfied.  
See Dingess, 19 Vet. App. at 491.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in June 2002, so 
prior to the RO's initial decision in October 2002.  
Therefore, this was in accordance with the preferred sequence 
of events (VCAA letter before initial adjudication) specified 
in Pelegrini II and Mayfield.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  Private medical records were also 
obtained from Dr. Molina and Sierra High Chiropractic.  In 
addition, VA examinations were scheduled in July 2002, and 
March, June and July 2006.  An additional medical opinion was 
also obtained in August 2002.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  And as mentioned, in December 2004, 
he testified before the undersigned VLJ of the Board.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

During the pendency of this appeal, the rating criteria for 
evaluating skin disorders, including scars, were amended.  
These changes became effective on August 30, 2002.  See 67 
Fed. Reg. 49590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2006)).  The veteran's service-connected scar, 
however, has been evaluated under DC 7805, which remained 
unchanged under the new version of 38 C.F.R. § 4.118.  Under 
DC 7805, scars (not otherwise specified) are rated based on 
limitation of function of the part affected.  See 38 C.F.R. § 
4.118, DC 7805 (2002 and 2006).  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

During the veteran's military service, he sustained an injury 
to his lower back, which resulted in soft tissue damage and a 
hematoma.  The hematoma was drained, and after two months in 
the hospital, it healed successfully leaving a 3 inch 
horizontal scar on the lower right quadrant of his back.  
There are some discrepancies in record as to how this injury 
was incurred.  In December 2004, he testified that it was 
caused during an elevator accident at a radio transmitter 
station (see Hr'g. Tr., pgs. 7-10).  He also gave a similar 
history to Dr. Molina, a private doctor (see Dr. Molina's 
July 2003 letter).  The veteran's SMRs, however, indicate he 
fell off a platform while offloading crates and struck his 
back on one of the crates.  Regardless, there is no question 
a hematoma developed from an injury he sustained during 
service, and surgery was required to remove it.  Oddly, as 
the June 2006 VA examiner noted, the report of the October 
1956 physical examination given prior his discharge from 
military service inaccurately indicates he underwent a 
laminectomy.  This was not the case.

At the December 2004 hearing, the veteran said the scar has 
grown into his backbone and causes him pain when he moves in 
certain directions (Hr'g. Tr., pgs. 12-14).  He said he has 
trouble lifting and bending.  Id.  He described the pain as 
feeling like a hot knife tearing into his back.  Id.  

As mentioned, the scar on the veteran's lower back has been 
rated under DC 7805 based on the limitation of the affected 
part.  See 38 C.F.R. § 4.118.  This is somewhat complicated 
because he has several non-service connected back disorders.  
During service it was noted that he had preexisting spina 
bifida occulta and a history of a sharp catching pain caused 
by lifting (see April 1953 SMRs).  More recently, he has been 
diagnosed with degenerative joint disease (DJD) of the lumbar 
spine, which was determined to be unrelated to service (see 
the report of the July 2002 VA examination and August 2002 VA 
medical opinion).  He also has been diagnosed with lumbar 
spondylosis unrelated to service (see the report of the June 
2006 VA examination).  

So the determinative question is which, if any, of the 
veteran's low back symptoms are caused by the service-
connected scar and which, if any, are caused by his other 
nonservice-connected low back disabilities.  If it is 
impossible to separate the effects of the service-connected 
disability and the nonservice-connected disabilities, 
reasonable doubt must be resolved in his favor and the 
symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

The reports of the July 2002, and March, June, and July 2006 
VA examinations indicate the veteran had an adherent, 
horizontal scar on his lower back measuring approximately 7 
cm long, 2 mm wide, and 5 mm deep.  The scar was well-healed 
and nontender.  The scar was indented and there was is a gap 
in the muscles, evident from a color photograph that was 
provided by one of the VA examiners.

In July 2003, Dr. Molina submitted a letter stating he had 
periodically treated the veteran for low back pain over the 
prior 12 years.  The doctor believed the veteran sustained 
compression trauma when he was pulled through a 3 inch gap in 
a moving elevator.  The doctor believed this trauma severely 
crushed the muscles and tissue causing chronic pain and 
physical impairment.  The resulting scar adhered to the back 
bone and bending or twisting caused tearing in the scar which 
resulted in severe pain and limited motion.

The March 2006 VA examiner noted that the degree of adherence 
to the underlying tissues indicated possible interference 
with movement.  Forward lumbar flexion was to 60 degrees, and 
right hip flexion caused pain.  The scar did not have any 
keloid formation or ulceration.  The examiner believed there 
were musculoskeletal and neurologic components to the 
veterans back condition.  He recommended neurologic and 
orthopedic evaluations.

The report of the June 2006 orthopedic VA examination 
indicates the veteran's range of motion of the lumbar spine 
was limited to 41 degrees of forward flexion, 20 degrees of 
extension, 35 degrees of right bending, and 28 degrees of 
left bending.  Normal range of motion of the thoracolumbar 
spine is considered 90 degrees of forward flexion, 30 degrees 
of backward extension, 30 degrees of lateral flexion 
bilaterally, and 30 degrees of rotation bilaterally.  See 
38 C.F.R. § 4.71a, Plate V.  After a full review of the 
claims file (c-file), Dr. Touton opined that the veteran's 
June 2006 evaluation demonstrated significantly more 
restriction in lumbar flexibility, as well as a slight list 
to the right.  The examiner did not believe there were any 
signs or symptoms of neurological abnormality, only 
mechanical low back stiffness with DJD in the lumbar faces.  
It was the examiner's opinion that the veteran's symptoms 
were largely those of degenerative arthrosis of the lumbar 
spine, which was unrelated to service.  The examiner believed 
the scar in the low back region was not disabling.  

The report of the July 2006 neurologic VA evaluation 
indicates the veteran was limited in bending forward with his 
fingers remaining 6 inches from the ground.  At that time, 
the scar was stretched and he felt some discomfort in the 
area of the scar.  When he raised his right leg upwards 
against gravity, he was limited to 60 degrees in the sitting 
position, which stretched the scar over the paraspinal 
muscles lying underneath.  The examiner believed the 
limitation of lumbosacral spine movements and straight leg 
raising on the right side was secondary to the adherent scar, 
causing pain at times in the same location.  In making this 
determination, however, the examiner did not mention or take 
into consideration the previous orthopedic findings of DJD 
and lumbar spondylosis.  

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

As discussed above, the physicians who have treated and 
examined the veteran have disagreed as to the degree of 
functional limitation caused by the scar on his lower back.  
At one end of the spectrum, Dr. Molina believes all the 
veteran's low back symptoms were caused by the injury he 
sustained during service and the scar causes both limited 
range of motion and tearing pain.  At the other end of the 
spectrum, Dr. Touton believes the low back symptoms are 
caused by the degenerative changes in the lumbar spine and 
that the service-connected scar is not disabling and 
appropriately rated as noncompensable.  Although Dr. Mehta 
also believed some limitation of motion was caused by the 
stretching of the scar - he did not discuss any additional 
limitation caused by DJD of the lumbar spine, which was 
confirmed by X-ray.  

Dr. Touton's opinion that the veteran's low back symptoms are 
caused by degenerative changes of the lumbar spine was based 
on a review of the entire claims file as well as treatment 
records from Dr. Molina and a physical examination of the 
veteran.  In fact, Dr. Touton's report is notably more 
thorough and complete than is usually provided for VA 
Compensation and Pension examinations.  For this reason, this 
opinion is especially probative.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Moreover, Dr. Touton is a member of the American Board of 
Orthopedic Surgery and specializes in the specific area of 
medicine at issue, so he has the esoteric knowledge and 
expertise required to make these necessary determinations - 
whereas others who have commented, both favorable and 
unfavorable, perhaps do not.  Cf. Black v. Brown, 10 
Vet. App. 279 (1997).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Dr. Molina's specialty is 
unclear and Dr. Mehta is a VA Staff Neurologist.  

Furthermore, Dr. Molina based his opinion, at least in part, 
on the premise that the veteran's hematoma was caused by 
compression trauma when he was pulled through a 3 inch gap in 
a moving elevator.  Contrary to this, the veteran's SMRs 
indicate he fell backwards and hit his back on a crate.  He 
had a contusion and later developed a hematoma.  As 
mentioned, the veteran also gave this same testimony during 
the December 2004 hearing.  He described the elevator 
accident in great detail - perhaps confusing this incident 
with the one that actually caused his injury.  In any event, 
since Dr. Molina's medical opinion was predicated on an 
inaccurate premise, namely, that the veteran suffered 
compression trauma due to an elevator accident that 
ultimately resulted in the excision of a hematoma, Dr. 
Molina's resulting opinion declines in probative value as a 
consequence.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon an 
inaccurate factual premise or history as related 
by the veteran or someone else).

Likewise, it does not appear that Dr. Mehta's opinion was 
based on a complete review of the c-file.  Although the 
medical history on the July 2006 report properly describes 
the way in which the veteran sustained the hematoma, Dr. 
Mehta makes no mention of the spina bifida occulta that 
preexisted service or the subsequent development of DJD.  The 
doctor apparently failed to take into account these other 
orthopedic diagnoses when he made the determination that the 
veteran's scar caused limited lumbar movement and limited 
movement of the right hip.

In summary, the evidence indicates the veteran's low back 
symptoms are more likely explained by the degenerative 
changes of the lumbar spine and not his service-connected 
scar.  Nonetheless, there is clear evidence the scar is 
adherent to the underlying muscle tissue, and, on objective 
physical examination by Dr. Mehta, it was noted that when the 
scar was stretched, the veteran felt additional tenderness 
and discomfort in the area of the scar.  So while it appears 
that the scar does not mechanically limit the range of motion 
of the lumbar spine, there does appear to be some additional 
discomfort when the scar is stretched to the endpoints of 
that range.  In resolving the benefit of the doubt in his 
favor, the Board finds a compensable, 10 percent rating is 
warranted for any functional impairment caused by this 
additional discomfort.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59.
 
With regard to extraschedular consideration, the veteran has 
not shown that his service-connected scar has caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular ratings.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  
The veteran also has not shown that his scar has necessitated 
frequent periods of hospitalization or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  Consequently, the Board does not have to remand 
this case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent rating is granted for the scar on the veteran's 
lower back, subject to the laws and regulations governing the 
payment of VA compensation.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


